Citation Nr: 0909354	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  01-09 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability, and, if so, whether service connection 
is warranted.  

2.  Entitlement to service connection for impotence.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to an evaluation in excess of 30 percent 
disabling for psychophysiological musculoskeletal reaction, 
with anxiety and fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1978.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida and a June 2004 rating decision of the 
VARO in Cleveland, Ohio.  In the July 2000 decision, the St. 
Petersburg RO denied an evaluation in excess of 30 percent 
disabling for psychophysiological musculoskeletal reaction 
and denied service connection for a cervical spine 
disability.  In the June 2004 rating decision, the Cleveland 
RO denied service connection for impotence and determined 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.  Jurisdiction over all issues is 
currently with the RO in Cleveland, Ohio.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the Veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO; the Veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the Veteran; and finally the 
Veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).  

An appellant or the appellant's representative may withdraw 
an appeal of any issue, by submitting the withdrawal in 
writing or on the record at a hearing.  38 C.F.R.  § 20.204 
(2008).  

The claims file is absent for a timely substantive appeal 
perfecting the Veteran's appeal of the July 2000 rating 
decision, following the issuance of an October 2001 Statement 
of the Case.  In August 2002, the RO sent the Veteran a 
letter telling him that the period to appeal that decision 
had expired.  In a Supplemental Statement of the Case, issued 
in June 2004, the RO stated that the Veteran timely filed a 
substantive appeal in November 2001, but that the RO had not 
properly associated the document with the claims file.  

Given that statement of error on the part of the RO, the 
Board finds that the Veteran has perfected his appeal of the 
July 2000 rating decision and the matter is properly before 
the Board.  See 38 U.S.C.A. §§ 7104. 7105 (West 2002).  

The Veteran also perfected an appeal to the Board of RO 
denial of service connection for sleep apnea and obesity and 
denial of a compensable evaluation for temporal mandibular 
joint dysfunction.  In an October 2007 writing, the Veteran, 
through his representative, withdrew his appeal as to these 
issues.  Hence, those issues are not before the Board at this 
time.  

In May 2003, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of that 
hearing is of record.  

In March 2005, the Veteran requested a hearing before a DRO.  
Through his representative, he canceled his request in an 
August 2005 letter.  

In his September 2005 substantive appeal and in a January 
2007 writing, the Veteran requested a hearing before a member 
of the Board.  In a letter sent in March 2008, the RO 
notified the Veteran and his representative of a hearing 
scheduled the following month.  The Veteran failed to report 
for that hearing.  


FINDINGS OF FACT

1. The Board disallowed the Veteran's claim for entitlement 
to service connection for a low back disability in a decision 
dated in November 1997.

2.  Evidence received since November 1997 Board decision 
disallowing the Veteran's claim for a low back disability, 
that is not cumulative or redundant of evidence previously of 
record, bears directly and substantially upon whether a low 
back disability was incurred in service and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  A low back disability did not have onset during the 
Veteran's active service, did not manifest within one year of 
separation from active service, and is not otherwise 
etiologically related to the Veteran's active service.  

4.  Impotence did not have onset during the Veteran's active 
service and is not etiologically related to the Veteran's 
active service.  

5.  A neck disability had onset during the Veteran's active 
service.  

6.  The Veteran's service connected psychophysiological 
musculoskeletal reaction, with anxiety and fibromyalgia 
results in anxiety and some depression but does not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The November 1997 Board decision that disallowed a claim 
of entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2008).

2. New and material evidence has been received to reopen a 
claim for entitlement to service connection for a low back 
disability and that claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).  

3.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).

4.  The criteria for service connection for impotence have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

5.  The criteria for service connection for a neck disability 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  
3.303 (2008).

6.  The criteria for an evaluation in excess of 30 percent 
disabling for psychophysiological musculoskeletal reaction, 
with anxiety and fibromyalgia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9422 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The Veteran contends that he suffers from impotence and neck 
and low back disabilities as the result of an automobile 
accident which occurred on April 29, 1977.  A traffic 
accident report is of record.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

New and material evidence - low back claim

Service connection for a low back disability had been denied 
prior to receipt of the Veteran's July 2000 claim.  The RO 
denied service connection for backache in a December 1978 
decision and the Board denied his appeal in September 1979 
decision, referring to his claimed disability as lumbosacral 
strain.  Service connection for a low back disability was 
again denied in an April 1995 RO rating decision, 
characterizing the disability as postoperative nucleus 
pulposes of L4-5.  In a November 1997 decision, the Board 
denied the Veteran's appeal.  That decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The November 1997 
decision is the last final disallowance of service connection 
for a low back disability.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

The regulation regarding new and material evidence was 
amended during the course of this appeal.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally-decided claim received on 
or after August 29, 2001.  The Veteran's request to reopen 
his claim was filed prior to that date.  Therefore, the 
amended regulation does not apply.

The regulation applicable to the Veteran's claim to reopen 
defines new and material evidence as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

In the November 1997 decision, the Board denied the Veteran's 
claim for a low back disability on the basis that the 
disability was not present during service and was not related 
to service.  Hence, in order to reopen the claim, evidence 
received since November 1997, must be new evidence and must 
tend to show that the Veteran's disability had onset during 
service or is etiologically related to his service.  

Evidence received since November 1997 includes VA treatment 
records, disability records from the Social Security 
Administration (SSA), and letters from private physicians and 
other medical professionals.  

Added to the record since the November 1997 decision is a 
report dated in May 2003 from "L.D.", M.D., a private 
physician.  Dr. L.D. states that he examined the Veteran in 
May 2003 and that the Veteran suffered from low back pain.  
Dr. L.D. reported that the Veteran was involved in a motor 
vehicle accident in April 1977, concluded that the Veteran's 
injuries "are service connected", and provided an 
explanation for his conclusion.  

The weighing of evidence is not applicable to determining 
whether a claim is to be reopened.  See Elkins 12 Vet. App. 
at 218-19 (holding that the Board must reopen a claim before 
weighing the probative value of the evidence).  New evidence 
will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Neither Dr. L.D.'s May 2003 report, nor any other evidence 
from this physician, was of record at the time of the last 
final denial of service connection for a low back disability.  
This report is therefore new evidence.  Dr. L.D.'s report 
goes to the reason for the last final denial of the Veteran's 
claim - onset of a current low back disability during 
service.  

For these reasons the Veteran's claim for service connection 
for a low back disability must be reopened.  


Service connection for the low back, impotence, and neck 
disability claims

Although for the purpose of deciding to reopen a claim the 
Board presumes all evidence credible and does not weigh 
evidence, the same is not true when deciding the merits of 
the claim.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to the Board's 
determinations regarding credibility, the Federal Circuit has 
stated in a more recent case "[t]his is not to say that the 
Board may not discount lay evidence when such discounting is 
appropriate.  Rather, the Board, as fact finder, is obligated 
to, and fully justified in, determining whether lay evidence 
is credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."  Buchanan v. Nicholson, 451 
F3.d 1331, 1336-37 (Fed. Cir. 2006).  

In adjudicating this appeal, the Board has reviewed 
conflicting statements from medical professionals.  In such 
cases it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a recent case, the Court provided additional guidance as 
to the weighing of medical opinion evidence.  See Nieves-
Rodriguez, 22 Vet. App. 295 (2008).  In that case, the Court 
found that guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id. at 302.  

Both the Court and the Federal Circuit have provided 
guidelines to assess credibility.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) ("The credibility of a witness can 
be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."); see 
also Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 
2006) ("the Board, as fact finder, is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.").  

In the instant case, the Veteran's appeal as to service 
connection for a low back disability and impotence fails 
because all evidence favorable to these claims rests on the 
Veteran's report of  these symptoms beginning in service and 
the record leaves no doubt that the Veteran is not credible 
in this regard.  The favorable evidence is therefore of 
little probative value and is outweighed by the overwhelming 
evidence unfavorable to these claims.  

Service connection for a neck disability is warranted because 
the preponderance of evidence shows that the Veteran did 
suffer some injury to his neck in the April 1977 accident and 
the preponderance of medical evidence shows that some minor 
disability of his neck persisted to the present.  

A five page accident report is of record documenting that the 
Veteran was one driver in a two car automobile accident that 
occurred on April 29, 1977.  The report shows that neither 
driver had any claimed injuries and both drivers were in 
apparently normal condition, providing evidence against all 
claims.   

Service treatment records from two days later document the 
first reported symptoms of injuries arising from that 
accident.  A May 1, 1977 note shows that the Veteran reported 
pain of his neck and upper back/shoulders.  Objectively, his 
left paravertebral muscles were stiff and tender to palpation 
in the neck and scapula area.  Assessment was whiplash.  An 
x-ray report from that same date showed a normal left 
shoulder.  As to his neck, the report stated "[t]he neck and 
head tilt to the right.  No bone, interspace or soft tissue 
abnormality is noted in the series."  

This initial report supports a finding that the Veteran 
suffered an injury to his neck during the automobile 
accident.  The report is also evidence against granting 
service connection for any disability of his low back and for 
impotence as there was no mention of low back symptoms.  His 
symptoms were of the upper portion of his torso, not his low 
back.  

A May 2, 1977 report from the emergency room of a military 
hospital states that the Veteran continued to report back 
pain including tenderness of the upper thoracic musculature.  
He was diagnosed with a sprain/strain of the upper thoracic 
area and referred for physical therapy, which consisted of 
application of moist heat.  By May 6, 1977, staff noted that 
the Veteran had significant but not complete relief.  Again, 
the Veteran's reports are essentially of symptoms of his 
upper torso, not his low back.  

On May 9, 1977, the Veteran reported that his back still hurt 
on movement and that he was seeing a lawyer about possible 
damages.  Objectively, the Veteran had limited flexion, point 
tenderness at T10-12, no spasm, straight leg raises were 
inconclusive, and reflexes were active and equal.  He was 
assessed with back pain secondary to possible whiplash.  The 
Veteran was referred to Orthopedics for x-rays.  

An x-ray report from that same date shows that the Veteran's 
lumbar spine was normal and that no abnormality was noted in 
an AP projection of his dorsal spine but that the lateral 
view was not a satisfactory image and should be repeated.  An 
orthopedic consult report contains an impression of 
lumbosacral strain and a possible defect at L5.  However, the 
defect at L5, if it existed, was described as shown on x-ray 
and that it was an "old" defect, possibly from an old 
fracture.  Physical examination indicated mild paravertebral 
spasm and limited forward and lateral flexion.  

Taken with the rest of the evidence of record, the Board 
finds this reported possible defect of L5 due to an old 
fracture does not support a finding that the Veteran had any 
defect of his low back, including L5, at the time immediately 
following his 1977 accident.  The Board makes this finding 
because the overwhelming majority of future x-rays shows that 
the Veteran's lumbar spine was normal, providing highly 
probative evidence against this claim.  

It was only after this mention of a possible defect at L5 
that the Veteran began to report low back symptoms.  

The Veteran continued to report for medical treatment 
regarding his back and/or neck.  A July 1977 note shows that 
the Veteran complained of neck and interscapular discomfort.  
He had no spasm.  X-rays were normal as was neurological 
examination.  An impression was rendered of strain with no 
specific injury.  Later that month the Veteran was assessed 
with no muscle spasm of his neck and what appears to be a 
recording of tender spinous process at T11; his upper back 
not his low back.  He was again assessed with chronic 
lumbosacral strain in August 1977.  

A September 1977 letter from "T.B.S.", M.D. and addressed 
to an attorney, is of record.  Dr. T.B.S. states that he saw 
the Veteran in August of 1977 and recorded the Veteran's 
reports of pain in the upper and middle of his back, pain and 
stiffness in the right side of his neck, shooting pains of 
his neck, that after a half hour of guitar playing his neck 
and shoulder slope hurt, his low back felt as though the 
bones were rubbing, and there was a snapping sensation from 
the front of his thorax anteriorly through his chest to the 
posterior upper thorax.  Dr. T.B.S. reported that x-rays of 
the Veteran's neck, dorsal, and lumbosacral spine were 
normal.  

Dr. T.B.S. reported that physical examination revealed 
tenderness over the cervical spine and "shoulder slopes", 
and that the Veteran reported pain on motion of his neck, 
right shoulder, and low back.  Dr. T.B.S. stated "I would 
assume that this young male has suffered some sprains of his 
muscles and ligaments of his neck, upper and lower back, and 
because of his relative youth, he should make a recovery from 
same."

This is evidence against the Veteran's claims for service 
connection for a low back disability because it shows that 
Dr. T.B.S.'s opinion of the Veteran's injuries were that the 
injuries were of ligaments and muscles, relatively mild, and 
expected to heal (another way of saying that the injuries 
were acute and transitory).  

November 1977 service treatment notes document the Veteran's 
continuing report of painful shoulder girdle, objectively 
shown to be palpation tenderness of the right trapezius 
muscle, the scapular vertebral area and the axillary aspect 
of the right shoulder.  

In March 1978, the Veteran reported muscle pain on the side 
of his neck and in the temporalmandibular joint (TMJ), since 
April 1977.  Panograph X-rays were within normal limits.  He 
was assessed with TMJ dysfunction.  The following month, the 
Veteran reported "Dizziness & acute blackouts" (quotes in 
the original) of one year duration.  He also reported right 
side jaw popping and stated that when he arises he 
momentarily loses balance and holds on to steady himself.  He 
reported lightheadness and a sudden sensation of being stung 
by bees while lying in bed, and thus believed that he had 
nervousness.  He was prescribed valium.  

A neurology consult note of May 1978 provided an impression 
of post traumatic syndrome and TMJ syndrome on the right.  A 
mental health clinic note from June 1978 documents that the 
Veteran was seen in clinic following a consult request and 
that he had a history of physical complaints after a car 
accident with apparently no physical findings to justify his 
symptoms.  The Veteran insisted on surgery for his TMJ 
symptoms even after discussion of possible psychological 
factors overlying his condition.  The clinician found that 
there "could be features of a passive personality with 
hysterical and hypochndriasis features."  

This is more evidence against all of the Veteran's claims for 
service connection for physical disabilities because the 
report shows that there was no physical evidence to support 
the Veteran's reported symptoms.  

In a May 1978 letter, Dr. T.B.S. reported that he had seen 
the Veteran that month and that the Veteran reported pain on 
motion of his low back, pain of his neck, and that he was 
tender to palpation of his erector spina muscles.  X-rays of 
the cervical spine were normal and Dr. T.B.S. reported that 
x-rays of the lumbosacral spine showed a transitional fifth 
lumbar vertebra.  He concluded that the Veteran had a chronic 
sprain of the muscles and ligaments of his low back and a 
mild sprain of his neck and that "[t]his would appear to be 
permanent in nature and is related to his accident of April 
29, 1977."

This is evidence favorable to the Veteran's claims for 
service connection for low back and neck disabilities.  While 
it is favorable evidence, the evidence is assigned little 
probative weight because it conflicts with the evidence found 
by the neurologist in May 1978.  Additionally, the report 
from Dr. T.B.S. is based not on any objective findings (other 
than his mention of a transitional fifth lumbar vertebra) but 
on the Veteran's own reports, which are not credible.  Also 
significant is that Dr. T.B.S.'s report of a 'transitional' 
L5 vertebra conflicts with his own earlier findings from 
September 1977.  

Considering these reports taken together and along with 
future reports of normal lumbar spine x-rays, the Board finds 
the preponderance of the evidence to show that the Veteran 
had no defect at L5 during service.  

July 1978 reports of discharge medical history and medical 
examination include normal spine, musculoskeletal, 
neurologic, and psychiatric evaluations.  Listed on the 
second page of the report of medical examination are the 
following relevant notes :  "painful TMJ; Headaches, right 
ear, dizziness; weight gain, pain lumbar accident, 1972, no 
Profile; Problems sleeping, restless, secondary to lumbar 
pain."  These notes are also listed on the report of medical 
history.  

On that report of medical history the Veteran indicated that 
he either then had or had previously had joint painful or 
"trick" shoulder or elbow, recurrent back pain, and 
frequent trouble sleeping, among other conditions.  

These service treatment records, including the report from 
Dr. T.B.S., are evidence unfavorable to the Veteran's claim 
for service connection for impotence because, although the 
records contain numerous reported symptoms with onset after 
the accident, there is no report of impotence at any time 
during service.  

As will be shown, the Veteran candidly admits, in testimony 
taken in 1995, to lying to obtain benefits based on a workers 
compensation claim, providing highly probative evidence 
against his own claims to the VA at this time.   

Pursuant to a claim for VA benefits, the Veteran underwent a 
VA examination in November 1978.  Chest, lumbosacral, and 
cervical spine x-rays were normal.  Musculoskeletal 
examination was normal as was cranial nerve examination.  He 
had no motor or sensory deficits, deep tendon reflexes were 
normal.  The Veteran reported varying degrees of stiffness of 
his neck, shoulders and back with increased stiffness on 
prolonged driving, and that lifting caused straining and 
stiffness with pain.  He also reported that sexual 
intercourse was painful from the dominant position.  The 
examiner diagnosed backache and TM dysfunction.  

In a December 1978 rating decision VA granted service 
connection for TMJ dysfunction and denied service connection 
for a backache.  The Board upheld that denial in a decision 
mailed to the Veteran September 4, 1979.  

In a letter received by the Board on September 12, 1979, the 
Veteran expressed his disagreement with the Board's decision.  
Of note are several comments by the Veteran, one of which 
shows the origin of his claim for service connection for 
impotence and shows that the claim rests on nothing more than 
a report of his back pain.  He reported that he had no sex 
life other than masturbation because his back pain prevented 
him from intercourse.  

In that September 1979 letter, the Veteran also reported in 
that he could not sleep, could not watch a movie due to his 
back pain, had vertigo, lost vision from time to time, had 
short term memory problems, loss of the ability to think, and 
was depressed because the government was not helping him.  
The Veteran also reported that the other driver involved in 
the 1977 accident was "being sued by my lawyer for a sum of 
$86,000 but he fails to back up that sum with the medical 
evidence the government doctors will not classify my 
condition or obligate themselves in anyway on paper."  He 
reported that his lawyer recommended settling for $2500.  

An April 1981 report to the Ohio Bureau of Employment 
Services shows that the Veteran was under the care of a 
chiropractor, Dr. "W.D." from December 1979 to November 
1980.  Dr. W.D. indicated that he had restricted the Veteran 
to work of a "low stress position" and he provided that the 
nature of the Veteran's ailment was "Cervical radiculitis 
and hypertension, nerve root irritation."  

This is more evidence against the Veteran's claims for 
service connection for impotence and low back disability, but 
is some evidence supporting his claim for service connection 
for a neck disability.  Had the Veteran suffered from any 
lumbar spine disability or impotence, the Board finds it is 
highly unlikely that Dr. W.D.'s opinion would have been 
confined to the Veteran's cervical spine symptoms.  

VA outpatient dental treatment notes from October 1979 
provide diagnoses of temporomaxilarry joint pain and 
psychosomatic ailments.  Assessment/impression was provided 
as follows:  

Pt. has a well developed vocabulary and 
[illegible] today of 'facial pains'.  Has 
had several fruitless investigations in 
the past.  Probably psychosomatic pain - 
pt seems to place a great deal of 
emphasis on his "disability" and his 
attempts at placing the responsibility on 
the government.  

This report is evidence against a finding that the Veteran's 
pain is, in general, attributable to any physical causes.  

In an October 1979 report, "J.R.", M.D. documents the 
Veteran's reports of his back, neck and jaw pain.  Dr. J.R. 
stated that routine clinical examination included that of the 
Veteran's cervical spine, shoulder girdles, hip joints, and 
lumbar spine.  Dr. J.R. found no objective evidence of 
organic pathology and saw no reason to order x-rays.  He 
indicated that he discussed the Veteran's condition with the 
Veteran and advised the Veteran that it was likely that there 
was an emotional or psychological component to the Veteran's 
illness, providing more evidence against this claim.  Dr. 
J.R.'s report is evidence against the Veteran's claims for 
service connection for impotence and a low back disability 
because, on physical examination, Dr. J.R. found no evidence 
of pathology of his low back and there was no report of 
impotence.  

In October 1979, the Veteran filed a claim for service 
connection for a nervous condition and to reopen his claim 
for service connection for his back injury.  

A September 1981 report of VA mental health examination shows 
an assessment of adjustment disorder.  The physician stated 
that the Veteran had depressive symptoms that may be related 
to his long standing physical illness.  In another section of 
the report the examiner stated that the Veteran complained of 
depression and pain over his neck and low back region.  

In an October 1981 rating decision, the RO granted service 
connection for what amounts to, a somatoform disorder (that 
the Veteran's pain was psychosomatic).  In other words, as of 
October 1981, the most probative evidence of record 
established that the Veteran's low back complaints were 
caused by psychological factors, not physical factors.  

Taken together with Dr. J.R.'s findings, the Board finds that 
this is compelling evidence that the Veteran suffered no low 
back disability due to his service.  

In a letter received in January 1988, the Veteran reported 
that he could not obtain permanent employment, explaining 
that: 

[w]hen I was awarded my disability and 
informed my employer of this they felt 
cheated.  Because I was without a 
disability when hired.  I felt that I was 
forced out of employment and quit.  I 
filed Civil Rights against them plus 
$1000 to a lawyer & loss.  This lawyer 
was crooked.  

He reported that he temporarily worked for another company, 
and was then hired by a third company who: 

hired me before a physical and they too 
felt cheated because I made the doctor 
aware of my disability & nervous 
condition.  My option to take $100,000 of 
life insurance with a nervous condition 
upset the main office in Toledo, Ohio.  
My complaints to management about 
horseplay around high voltage led to the 
fact that I had a nervous condition and 
that was spread throughout the shop to 
embarrass me.  I quit the job because the 
jokes of the nervous condition and the 
retaliation received for turning my peers 
in for horseplay. 

The Veteran reported that he was presently fighting with the 
Civil Rights Commission.  He reported that he applied for a 
job with a city fire department and scored higher on the 
examinations and physical agility than the persons who were 
hired.  He also stated "[y]et the doctor's physical exam 
revealed that I am not employable."  

Submitted to VA by the Veteran, is an October 1985 physical 
examination report for employment with a city fire 
department.  The examination report includes the Veteran's 
explanation as to having had a back injury as follows:  
"HOSPITAL FOR WHIPLASH INJURIES, WHIRPOOL BATHES MASSAGES, 
MEDICATION. (AUTO ACCIDENT April 29 77) INJURIES OF MUSCLES 
BILY NC' [sic] BACK BONE DISORDER - NO LIMITATIONS."  The 
examining physician noted "history Back Injury - Cervical 
Spine (States Has Stiffneck) occasionally yet."  The report 
includes radiology reports that the Veteran's cervical and 
lumbosacral spine were normal.  

This letter and the accompanying report are evidence against 
the Veteran's claims for service connection for a low back 
disability and impotence because the evidence tends to show 
that the Veteran has no disability of low back or impotence.  
The October 1985 examination showed normal x-rays of the 
Veteran's spine.  

More importantly, the Veteran reported that he outscored the 
successful candidates for the job on the physical agility 
test and he wrote on the form that he had no limitations.  
Thus, by the Veteran's own account, he had no low back 
disability.  While the physician noted that the Veteran 
occasionally had a sore neck, he made no similar statements 
regarding the Veteran's low back.  This is more evidence that 
the Veteran did not have any symptoms involving or disability 
of his low back.  That he was able to do so well in a 
firefighter agility test, and then reported no low back 
symptoms, is evidence that the Veteran had no low back 
disability as of October 1985.  

More evidence against the Veteran's claims is his own 
inconsistencies.  First, he reports that he can basically do 
nothing - he cannot sleep, watch a movie, or have sexual 
relations, all due to his back pain.  Yet, he then reports 
that he outscored successful candidates in a physical agility 
test for a job as a firefighter.

That being said, the report of occasional neck pain is 
evidence favorable to the Veteran's claim for service 
connection for a neck disability because it tends to show 
that as of 1985 he continued to have symptoms of a neck 
injury diagnosed as whiplash during service.  

Dr. J.R. also provided a letter to a city safety director in 
September 1985.  Dr. J.R. stated that he treated the Veteran 
in 1979 and 1980.  He reported that the Veteran had no 
activity limitations as far as his lumbar spine was 
concerned.  Routine examination in 1985 of the Veteran's 
lumbar spine was normal as were his hip joints, including 
normal x-rays.  

This 1985 letter from Dr. J.R. is strong evidence against the 
Veteran's claim for service connection for a lumbar spine 
disability because it shows that, as of 1985, the Veteran had 
no lumbar spine disability and that his lumbar spine was 
completely normal.  

In 1994, the Veteran sought to obtain benefits for a work 
related low back injury.  

An October 1994 VA x-ray report shows that the Veteran 
complained of numbness, weakness of the left lower extremity, 
at L2, L3, status post a fall the day before.  He was found 
to have minimal narrowing of the lumbosacral joint with 
minimal hypertrophic change present at the L1-2, and L2-3 
disc space levels.  Otherwise the study was normal except for 
minimal degenerative changes.  Associated neurology clinic 
notes document the Veteran's report of chronic low back pain 
since the inservice motor vehicle accident and that the 
Veteran fell the day before, 'reinjuring' his back.  Thus, 
with regard to communications with VA, the Veteran's story 
was that he had reinjured his back; a characterization 
favorable to a grant of VA benefits.  As will be seen, this 
is dramatically different from his report to the workers 
compensation department, where he characterizes his back pain 
in a manner favorable to obtaining workers compensation 
benefits.  

The October 1994 notes also document the Veteran's report of 
a two month history of erectile dysfunction.  Another report, 
dated in September 1994, states that the Veteran reported to 
have had poor sexual performance for the last few years.  A 
report from August 1994 documents that the Veteran reported 
impotence for many years, worse recently.  

A November 17, 1994 VA treatment note indicates that the 
Veteran was seen by neurology clinic and: 

[h]e has 2 herniated discs in his low 
back."  We plan surgery for disc removal 
on 11-30-94.  He should do no heavy 
lifting, strenuous exercise or other job 
activities which increase his back pain.  
He should be off work for at least 4 
weeks after the surgery.  

In a writing dated November 14, 1994, the Veteran stated 
(capitalization corrected):  

Request my service connection claim be 
reopened and rerated.  The attached SF 50 
by Dr [H.] VAMC Tampa Fl. indicates I 
should stay off work for at least 4 
weeks, since my service connected 
disability has worsened.  I am also due 
for surgery on 11-30-94 for the same S/C 
disability; "back condition".  

The Veteran misstates the physician's report, the physician 
having indicated that the Veteran should refrain from certain 
activities prior to the surgery and take off work for 4 weeks 
after the surgery.  The physician made no mention of a 
worsening of any service connected back injury.  

This report is evidence that the Veteran had a post service 
injury of his lower back, as shown by his report that he had 
numbness and weakness following a fall which occurred some 16 
years after separation from active service.  This superseding 
event necessarily draws into question any connection between 
his service and his low back disability, diagnosed after that 
post service fall.  

A report of VA hospitalization from November to December 1994 
documents that an MRI showed L4-5 herniated nucleus pulposus 
and a bulging disk of L5-S1.  The Veteran underwent a L4-5 
discectomy on November 30, 1994.  

In November 1995, Dr. T.B.S. provided another letter, 
addressed to the Veteran, in which he merely restated as a 
history the same information found in the earlier letters, 
adding no new evidence favorable to the Veteran's claims.  

A report of an initial office evaluation on January 31, 1995, 
from "T.M.N.", M.D., documents the Veteran's complaint of 
low back pain.  Dr. T.M.N. provides significant evidence 
against the Veteran's claim for service connection for a low 
back disability, as follows:  

This patient initially injured his lower 
back in a fall on October 18, 1994.  He 
apparently suffered a herniated lumbar 
disc which was surgically corrected in 
November 1994.  He did well for a short 
period of time but now has begun having 
recurrent back pain with pain radiating 
into the left leg and numbness in the 
left leg.  He has occasional discomfort 
in the right but more prominently in the 
left.  He denies any problems with his 
lower back prior to injury in October of 
1994.  [emphasis added].  

Notes from February 1995 provide little additional 
information.  However, a March 1995 note from Dr. T.M.N. is 
telling in that Dr. T.M.N. states:

From the injury of Oct. 18, 1994, I feel 
that this patient has reached MMI.  He 
has a 9 % impairment of the whole man 
based on the Florida Impairment 
Guidelines.  This patient will need to 
confine his activity to sedentary work 
activity with lifting restriction of 10-
20 lbs. and avoidance of prolonged 
squatting and stooping.  

Beginning in military service he attributed physical symptoms 
to an automobile accident.  However, in 1994, he denied any 
low back symptoms prior to a 1994 injury.  

In a 1995 DRO hearing, the Veteran acknowledged that Dr. 
T.M.N. was a "Workman's Compensation" doctor.  1995 DRO 
hearing transcript at 10.  This is further support for the 
Board's discussion above that the Veteran's back pain has 
become his vehicle for financial gain.  

Much more significant is that during that hearing the Veteran 
admitted that he fraudulently obtained workers compensation 
benefits.  In response to the DRO's question about the fall 
and injury of his back in October 1994 and his report to the 
state workers compensation physician, the Veteran testified 
"That's what I told the VA.  That's what I told Worker's 
Comp.  I would not have Workman's Comp to help me at all if I 
said I got hurt years ago in service.  They wouldn't have 
recognized me."  Id at 12.  

Most of the testimony during the December 1995 hearing went 
to the Veteran's then subjective symptoms subjective symptoms 
and a repetition of his assertions that his back has hurt 
since service.  In response to questions from his 
representative regarding the claimed impotence, the Veteran 
testified that he had no feeling in his testicles, but that 
no physician had told him that this was connected to his back 
symptoms.  1995 DRO hearing transcript at 7.  He went on to 
testify as to the lack of treatment for impotence saying: 

Nobody would treat me, no.  Even the Air 
Force.  They said it'll probably grow out 
in time.  See the Air Force's conclusion 
is that my whole condition and pain and 
nature of my back, neck, jaw, everything 
would simply go away.  It's just a mild 
strain and it will disappear, and it 
hasn't.  And my impotence was supposed to 
disappear too.  They've lied to me.  

Id. at 8.  

This is evidence against the Veteran's claims for service 
connection for impotence and a low back disability because 
the evidence bolsters the evidence in the service treatment 
records showing that the Veteran had a mild acute and 
transitory muscle strain during service, rather than a 
chronic disability.  This also shows that the Veteran is not 
credible with regard to his reports of impotence and its 
onset.  There are no references to impotence in the service 
treatment records.  

In a letter dated in October 1996, the Veteran argued that 
his 1977 accident had led to numerous medical issues.  He 
claimed that he had a hernia, heart damage, and leg nerve 
damage as the result of that injury.  He reported that the 
stress of a lifestyle of pain had caused him to smoke more 
which caused chest pain and that his "DEAD LEFT LEG" caused 
him to trip and injure his hip.  He also reported that his 
resultant impotence had driven his wife to have sex with her 
son. 

In September 1998, the Veteran underwent a VA examination to 
determine the extent of disability caused by his 
psychophysiological musculoskeletal reaction.  That 
examination report provides additional evidence that the 
Veteran is not credible with regard to his reports of low 
back symptoms, as follows:  

The patient would have multiple Waddell 
signs consistent with malingering as 
stated in previous reports that when the 
patient is distracted and thinking about 
other questions, that he appears to have 
normal motion and appears to not have the 
severe back pain that he states he has.

This is strong evidence that the Veteran is not credible 
because it shows his willingness to fabricate symptoms is 
readily and positively detected upon observation.  

The examiner also stated that the Veteran likely now has an 
organic problem secondary to his previous surgery, but that 
most of these problems are due to psychiatric problems.  This 
statement by the examiner is evidence that any current 
physical disability of the Veteran's low back and any 
impotence is due to his post service work related injury and 
resulting surgery.  This is evidence against a grant of 
service connection for these claimed disabilities.  

Given these findings, physical evidence after 1994 is not 
evidence favorable to the Veteran's claims for service 
connection for impotence and a low back disability, but 
merely a confirmation of his 1994 injury and surgery.  Hence, 
the Board need not discuss such findings in detail.  
Similarly, attribution of a current low back disability and 
impotence to his 1977 accident, whether such is found in 
reports from the Social Security Administration (SSA), VA 
clinic records, or statements of private medical 
professionals, is not evidence favorable to his claims 
because the evidence necessarily rests on an incredible 
foundation - the Veteran's reports.  

Treatment records from September 1999 show VA hospitalization 
for cervical spine surgery.  Admission diagnosis was neck 
pain with C5-6 herniated nucleus pulposus, which, along with 
degenerative disk disease and cervical spondylosis, was found 
on an MRI of the Veteran's cervical spine.  

SSA records provide that the Veteran is in receipt of 
disability benefits for chronic cervical/lumbar degenerative 
disk syndrome and anxiety related disorder.  These records 
refer to the 1977 accident but are necessarily derived in 
that respect from the Veteran's reports.  In a February 2001 
SSA decision, the Administrative Law Judge (ALJ) reported 
that the Veteran had admitted to settling a worker's 
compensation claim associated with his back injury for the 
sum of $20,500.  

The SSA records contain no evidence probative of whether the 
Veteran's current reported disabilities are related to 
service.  This is because all of the reports come solely from 
the Veteran.  There is no report that does not rely on the 
Veteran's statements for a finding that his low back 
disability is related to his accident during service.  
Because the Veteran is not credible, the reports that depend 
on his reports are no more probative that his reports.  

Evidence submitted by the Veteran either to VA or to the SSA 
includes letters from Dr. W.D., dated in January 2002 and May 
2003, and the report referenced above from Dr. L.D.  Dr. W.D. 
merely states that he agrees with Dr. L.D. and that the 
Veteran came into Dr. W.D.'s office in December 1979 
complaining of cervical and lumbar spine pain, TMJ pain, and 
earaches and reported that he had been in an automobile 
accident two and one half years earlier and suffered severe 
whiplash.  This letter is of no more probative value than the 
Veteran's own statements because Dr. W.D.'s statements depend 
on the Veteran's statements of subjective symptoms.  

A June 2003 letter, "W.E.S.", D.D.S. reported that he 
examined the Veteran in June 2003.  This dentist relates the 
Veteran's complaints of neck pain, shoulder pain, right eye 
twitching, jaw pain, and ear pain, to the 1977 accident.  
This is some evidence in support of a grant of service 
connection for a neck disability.  However, the value of this 
evidence is no greater than that of the Veteran's own 
statements because the evidence rests solely on those 
statements as to causation of any current neck disability.  

Furthermore, Dr. W.E.S. recounts a dramatic telling of the 
1977 accident that is completely inconsistent with the 1977 
accident report.  The accident report states that no one was 
injured and that the Veteran was wearing his seatbelt.  As 
shown in the service treatment records, the Veteran did not 
complain of jaw pain for more than one year after the 
accident.  Yet the account provided by the Veteran to Dr. 
W.E.S. is as follows:

He claims that he was struck four times 
in total in the accident.  He stated that 
when he was hit he was thrown in the car 
and the seatbelt did not engage.  He hit 
his right should [sic] on the rearview 
mirror and then the windshield and his 
head was shifted to the left and struck 
the ceiling of the car and his left 
mandible was pushed to the right side. 

None of this is stated at any time contemporaneous to the 
accident or for many years thereafter.  

Dr. L.D.'s May 2003 report also rests on the Veteran's 
reports.  While the Board was precluded to weigh the evidence 
prior to reopening the claim and was required to consider all 
evidence as credible during that reopening phase, the same is 
not true when addressing the merits of the claim.  

Dr. L.D. states that he interviewed and examined the Veteran 
in May 2003.  Dr. L.D. states that the veteran was "regarded 
as an acute observer, skilled and reliable reporter.  He was 
ambulatory, did not embellish his history or demonstrate 
functional findings on his examination."  

Dr. L.D. identified himself as a neurologist with prior law 
and medical degrees.  Dr. L.D. is providing medical evidence.  
His view as to the Veteran's reliability is considered by the 
Board but is not given any significant weight.  The Veteran 
has already demonstrated his bad character when it comes to 
veracity.  Dr. L.D.'s boilerplate statements do not 
rehabilitate the Veteran's reports.  

Dr. L.D. reports that x-rays and MRI studies cannot image a 
complicated process of nerve damage.  He describes a 
physiological process for injury and pathology and spends the 
bulk of the report describing that process and explaining why 
he thinks that explains the Veteran's current back and neck 
pain as being the result of his car accident.  

The Board places little probative value on Dr. L.D.'s report.  
He examined the Veteran more than three decades after the 
accident and has speculated that the Veteran's current 
symptoms were caused by that car accident.  Dr. L.D. has 
merely clad his speculation in scientific terms.  

The Board finds his opinion to be of little probative value 
because there is nothing specific to this Veteran's symptoms 
that does not rely on the Veteran's report of the accident.  
This case reduces to whether the Board believes that the 
Veteran had any symptoms of a low back disability or 
impotence residual from his accident as opposed to the 
Veteran fabricating the symptoms from the time of the 
accident until his work related injury in 1996.  

Additionally, Dr. D.L.'s report is logically flawed.  He 
reasons (1) that the diagnostic tests that showed there to be 
nothing wrong with the Veteran's neck and back could not 
detect the Veteran's injuries, thus (2)  all diagnostic 
evidence at any time within 10 or twenty years of his 
accident is meaningless, and therefore (3) the Veteran's 
current symptoms are the result of the 1977 accident.  Dr. 
D.L.'s opinion is flawed due to his illogical leap to point 
(3).  The Board places little probative value on the opinion.  

In January 2004, the Veteran underwent psychiatric and 
orthopedic VA examinations.  The psychiatrist attributed the 
Veteran's claimed disabilities to injuries sustained in the 
1977 accident.  However, the orthopedic examiner provided a 
different result.  As to physical disabilities, the Board 
places greater weight on the opinion of the orthopedic 
examiner because the orthopedic examiner's field of expertise 
is that of physical orthopedic injuries as opposed to the 
psychiatrist's field of expertise in mental disease.  

The orthopedic examiner examined the Veteran and indicated 
that he had reviewed the Veteran's claims file in its 
entirety.  The examiner stated that the Veteran came to the 
examination room riding a scooter and that the Veteran 
explained that he needed to ride the scooter because of knee 
pain.  The examiner diagnosed current disabilities of the 
Veteran's cervical spine and lumbar spine.  

The examiner offered the following opinion:

The patient has multiple problems in his 
neck, which by patient's history and all 
documentation, his neck pain seems to 
come from time after his injury which is 
service connected.  Certainly the 
degenerative changes as seen in the 
medical files from the opinion of the L5 
positions seemed to indicate that they 
feel this degenerative disc disease 
likely precipitated from this accident.  
Certainly trauma of the cervical spine 
again lead to degenerative disc disease 
and one would not see the evidence of 
that initially on x-rays, which is likely 
where there was initial x-rays were read 
as negative.  We are now seeing some 
degenerative changes in multiple levels 
of the patient's neck and in fact he had 
a discectomy and cervical fusion of his 
neck.  I believe that this is 
contributing to some of his axial neck 
pain although he also has a component of 
myofascial pain, which is now chronic and 
often quite difficult to manage because 
of the chronicity of his neck pain.  It 
appears to me this is related to the 
trauma that he had while in the car 
accident although the low back pain does 
not appear to have a clear etiology from 
time of this particular injury and I 
believe this more likely a [sic] separate 
and is not service connected.  

This opinion is favorable to a grant of service connection 
for a neck disability and unfavorable to a grant of service 
connection for a low back disability.  The VA examiner's 
report is highly probative evidence because the report 
includes a review of the medical record contained in the 
claims file.  His review of that history was detailed, as was 
his explanation.  

Also of record is a report of VA examination dated in 
February 2007.  This report adds no evidence probative to 
whether service connection is warranted for any of the issues 
before the Board, because the report addresses fibromyalgia, 
not impotence or a neck or back disability.  

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence shows that the 
Veteran did not suffer from impotence as a result of his 
service, including the April 1977 accident.  The Board also 
finds that the preponderance of the evidence is against his 
claim for service connection for a low back disability.  In 
essence, the Veteran's reports as to the onset of impotence 
and a low back disability have been shown to be fabricated.  
His demonstrated lack of credibility supports this finding.  
Simply stated, the Board finds overwhelming evidence against 
these two claims.

The preponderance of the evidence is against a grant of 
service connection for a low back disability or impotence.  
Hence, the appeal as to these issues must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

As to the claim for service connection for a neck disability, 
the Veteran began to complain of neck pain within two days of 
the April 1977 accident and, for the most part, has not 
deviated from that report.  Furthermore, the orthopedic 
clinician who examined the Veteran in January 2004 provided 
an opinion, after a review of the medical evidence, that the 
April 1977 accident did lead to at least some of his current 
disability of the neck.  For these reasons, the Board finds 
that service connection for a neck disability is warranted 
and must be granted.  

However, the Board does not here decide the extent of the 
Veteran's neck disability that is due to his 1977 accident.  
That must be determined by the RO in the first instance.  Nor 
does the Board here address whether the award of service 
connection for a physical neck disability will have any 
impact on the amount of compensation.  That too must be 
determined in the first instance by the RO, taking into 
consideration the compensation already provided for 
psychophysiological musculoskeletal reaction and the 
regulatory prohibition against pyramiding found in 38 C.F.R. 
§ 4.14.  

Increased rating - psychophysiological musculoskeletal 
reaction

Service connection for psychophysiological musculoskeletal 
type reaction with manifestations of neck and low back pains 
was established in an October 1981 rating decision.  Pursuant 
to a June 1999 Board decision, the RO assigned a 30 percent 
disability rating in a July 1999 rating decision, effective 
November 1994.  

In a July 2000 rating decision, the RO denied a claim for an 
increased rating for psychophysiological musculoskeletal type 
reaction.  In the rating decision dated in June 2004, which 
did not address this claim, the RO listed the disability as 
psychophysiological musculoskeletal reaction, with anxiety 
and fibromyalgia.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

The Veteran's psychophysiological musculoskeletal reaction 
disability is rated according to 38 C.F.R. § 4.130, 
Diagnostic Code 9422, as a somatoform disorder, more 
specifically, as a pain disorder.  Criteria for rating this 
disability are found in the General Rating Formula for Mental 
Disorders, at 38 C.F.R. § 4.130.  

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9411 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities ("the Schedule") that addresses 
service-connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "the DSM-IV").  38 C.F.R. § 4.130 (2008).  The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health - 
illness.  Higher scores correspond to better functioning of 
the individual.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

VA outpatient treatment notes provide evidence against 
assigning a rating higher than 30 percent disabling for the 
Veteran's somatoform disorder.  For example, a September 1999 
states that the Veteran had an adjustment disorder with 
chronic anxiety but denied depression, suicidal tendencies, 
or memory loss.  A VA neurology consult note from February 
2002 found the Veteran to be alert, cooperative, and with 
somewhat pressured speech.  

A VA mental health assessment from May 2002 also provides 
evidence against assigning a higher rating for the Veteran's 
somatoform disability.  The Veteran complained of family 
problems and that he did not get enough help from VA and 
other agencies regarding his claimed physical disabilities.  
Mental status examination found the Veteran to be oriented in 
all spheres, to exhibit no symptoms of pain during the 
interview until he left the room with a limp, and to spend 
most of his time talking about the failure of government 
agencies to help him. 

The mental health professional provided an assessment that 
the Veteran's focus was on his pain and compensation, but 
that other issues in his life provoked stress.  This is not a 
picture of disability that meets the criteria for higher than 
a 30 percent evaluation.  

SSA disability records include an October 2000 report of 
psychological evaluation by "S.W.", Ph.D.  The Veteran 
reported short term memory and concentration problems.  
Mental status examination found the Veteran to have recent 
and remote memory intact, obsessive thought process, passive 
fleeting suicidal ideation, but reality testing was intact 
with no delusions or hallucinations.  Affect was stable with 
full range and appropriate intensity.  Mood was bitter with 
feelings of helplessness at being victimized by the world as 
seen by the Veteran.  The Veteran was oriented in all 
spheres.  In general the Veteran expressed paranoid ideas 
about the VA system.  

Dr. S.W. provided a summary that the Veteran was an 
exaggerator but not necessarily a malingerer, "claiming more 
psychological symptoms that could objectively exist, in an 
attempt for sympathy and attention."  The Board finds this 
provides more evidence against his claims.   

Dr. S.W. stated that the Veteran had no cognitive 
interference, could follow work rules, use judgment, interact 
with supervisors, function independently, maintain attention 
and concentration, and understand and remember simple and 
complex job instructions.  Dr. S.W. stated that the Veteran's 
personality disorder and chronic pain causes trouble relating 
to co-workers and the public, dealing with job stress, 
behaving in an emotionally stable manner, relating 
predictably in social situations, demonstrating reliability, 
and sustaining a normal work schedule.  

Dr. S.W. diagnosed the Veteran with a dysthmia, a personality 
disorder, chronic pain syndrome, and psychosocial and 
environmental problems.  He assigned a GAF score of 40.  

The Veteran's service connected disability is for physically 
experienced pain of psychological, rather than physical 
origin.  Service connection has not been established for a 
dysthymic disorder or a personality disorder; regardless of 
whether those disorders give rise to difficulty relating to 
others, dealing with job stress, and the other manifestations 
that Dr. S.W. described.  Nearly all of Dr. S.W.'s report 
goes to the Veteran's nonservice connected personality 
disorder, not to his service connected disability.  Indeed, 
Dr. S.W.'s report shows that he found the Veteran to have 
physical pain, not a somatoform disorder.  As such, this 
report is evidence against assigning a higher rating for the 
Veteran's service connected somatoform disorder, because the 
report shows that the Veteran has few, if any, symptoms 
associated with that disability.  

In January 2004, the Veteran underwent a VA mental health 
examination.  He reported chronic neck and back pain, and 
that his appetite his terrible.  He also reported losing 30 
pounds due to the 1977 accident.  Service treatment records, 
however, show that the Veteran weighed 202 pounds shortly 
after the accident, 210 pounds by the time of separation from 
service, and 289 pounds as of July 2003, at which time he was 
being treated for obesity.  He denied suicidal and homicidal 
thoughts and stated that he sleeps well if he takes 
amitriptyline at bedtime.  

Mental status examination found the Veteran to be alert, 
oriented to person, place and time, casually dressed and 
groomed, and cooperative.  His affect was mildly constricted 
and he reported a depressed mood.  The Veteran denied any 
obsessions or compulsions, hallucinations or delusions.  No 
psychiatric deficits were noted.  

The examiner diagnosed the Veteran with a mood disorder and 
chronic pain secondary to his claimed physical injuries.  He 
assigned a GAF score of 55.  Of note is that this diagnosis, 
along with other evidence of record, such as letters dated in 
March 2000 and August 2004 from "S.S.", a VA psychiatric 
nurse practitioner, indicate that even the 30 percent rating 
is not warranted for a somatoform disorder; the nurse 
providing that the Veteran's alleged pain is not due to a 
psychiatric disability.  

Also offered by the examiner, is an opinion which is contrary 
to the condition for which the Veteran has been granted 
service connection.  Rather than finding that the Veteran 
experienced physical pain of psychiatric origin, the examiner 
stated that the Veteran has a mood disorder secondary to his 
orthopedic and neurological problems.  Regardless, the 
findings of the examiner were that the Veteran's disability 
amounts to mildly constricted affect and self reported 
depression.  This is in keeping with no more than a 30 
percent disability rating.  

VA outpatient treatment records, SSA records, including the 
report from Dr. S.W., and the January 2004 VA examination 
provide evidence against the Veteran's claim for a rating 
higher than 30 percent disabling for his service connected 
psychiatric disability.  This evidence shows that the 
Veteran's somatoform disorder does not result in occupational 
and social impairment with reduced reliability due to such 
symptoms as listed in the criteria for a 50 percent rating.  
The Veteran's memory is not impaired, he is able to 
understand complex commands, and his judgment and abstract 
thinking are intact, as shown by the January 2004 examination 
results.  

According to Dr. S.W., the Veteran would have some 
difficulties in a work setting due to his personality 
disorder and physical pain.  However, service connection has 
not been established for a personality disorder and the 
Veteran's service connected TMJ disability has been 
evaluated.  There is no evidence that his somatoform disorder 
meets the criteria for a rating higher than the 30 percent 
already assigned.  

The Board has also considered whether referral for 
extraschedular consideration is warranted.  To accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008). The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe a veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe a veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the exceptional disability picture includes 
other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
116.  If this is the case, then the RO or the Board must 
refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

During VA examinations in January 2004 and again in February 
2007, the Veteran stated that he could not work due to 
fibromyalgia symptoms; i.e., that he has pain and discomfort 
everywhere and this keeps him from working.  Service 
connection has not been established for fibromyalgia, but 
rather for a somatoform disorder.  Hence, diagnosed 
fibromyalgia, even if he believes that this keeps him from 
working, would not give rise to a referral for extraschedular 
consideration.  

The criteria found in the rating schedule adequately 
addresses the Veteran's somatoform disorder, which is a 
psychiatric disorder and is rated under broad criteria found 
in the General Rating Formula for Mental Disorders at 
38 C.F.R. § 4.130.  Therefore, the first step of the Thun 
analysis dictates that referral for extraschedular 
consideration is not warranted.  Additionally, there is no 
evidence that the Veteran's somatoform disorder results in 
any additional factors, such as marked interference with 
employment or frequent hospitalization.  Hence, the Board 
will not refer the matter for extraschedular consideration.  

All evidence of record is against assigning a rating higher 
than 30 percent disabling for the Veteran's service connected 
somatoform disorder.  The Board does not find evidence that 
the evaluation for the Veteran's somatoform disability should 
be any different for any separate period based on the facts 
found during the whole appeal period.  Hence, the appeal must 
be denied. The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Defects in VCAA notice are present in this case.  However, 
not all notice defects require corrective action.  If no 
prejudice has resulted to the Veteran due to the error, that 
is, if the error has not affected the essential fairness of 
the adjudication, the defects are termed "harmless error" 
and require no corrective action.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Federal Circuit, some other possible circumstances that 
could demonstrate that VA error did not prejudice the 
claimant include where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the Veteran in August 2002, September 2003, 
December 2004, April 2006, and September 2006.  The letters 
prior to April 2006 did not provide the Veteran with complete 
notice as required under the VCAA.  However, these letters 
did inform the Veteran of what evidence was required, in 
general, to substantiate his claims and of his and VA's 
duties in obtaining evidence.  

In the April 2006 letter, the RO informed the Veteran of the 
evidence necessary to substantiate his claims for service 
connection, including for impotence, a neck disability, and a 
low back disability.  This letter also informed the Veteran 
as to how VA assigns effective dates and disability ratings.  

The April 2006 letter provided the Veteran with notice as to 
his claim for an increased rating for his somatoform 
disability.  In that letter, the RO told the Veteran to 
submit evidence that his disability had increased in 
severity.  The Board is aware that this is the type of notice 
statement that the Court found deficient in Vazquez-Flores.  
In this case, however, the Veteran was specifically told that 
the evidence could be medical evidence, statements from his 
doctor, statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner his disability had become worse, and his own 
statements regarding his symptoms, their frequency and 
severity, and other involvement extension and additional 
disablement caused by his disability.  It is difficult to 
imagine more comprehensive notice as far as what evidence the 
Veteran could submit to substantiate his claim for a higher 
rating.  

Furthermore, the notice provided to the Veteran as to how VA 
assigns disability ratings included notice that ratings are 
assigned based on application of a schedule for rating 
disabilities published in the Code or Federal Regulations; 
tantamount to notice that VA assigns disability ratings based 
on criteria found in diagnostic codes.  He was told that 
ratings assigned depend on the nature of the symptoms, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  He was also informed 
that in some rare instances a rating could be assigned 
outside of the rating schedule.  

The Board finds that VA's notice letter informing the Veteran 
that he could submit statements of others as to how his 
disability had become worse and could submit his own 
statement as to his symptoms, their frequency and severity, 
and other involvement extension and additional disablement 
caused by his disability, would be understood by a reasonable 
person to encompass how his disability affected his daily 
life.  

Also significant is that the Veteran's disability is not 
evaluated by consideration of special tests or measurements, 
but rather on commonly understood criteria such as the 
presence of hallucinations, mood disturbances, suicidal or 
homicidal ideation, anxiety, depression, affected speech, and 
so forth.  Thus the more specialized notice specified in 
Vazquez-Flores is not applicable to this case.  

In the September 2006 letter, the RO provided the Veteran 
with notice as to the requirements to reopen his previously 
denied claim for service connection for a low back 
disability.  This letter informed the Veteran of the reason 
for the last final denial of his claim.  He was also provided 
with notice as to the evidence necessary to substantiate the 
underlying claim for service connection, of his and VA's 
duties in obtaining that evidence, and how VA would assign a 
disability rating and effective date if the claim was 
granted.  

As to the timing of the notice, that defect has been cured.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of Supplemental Statements of 
the Case issued in November 2006 and October 2007, after the 
notice was provided.  .

In summary, the defects in notice provided to the Veteran did 
not affect the essential fairness of the adjudication, and it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records, records from the Veteran's 
claim for disability from the Social Security Administration 
and treatment records from the Tampa Vet Center.  Associated 
with the claims file are treatment records and letters from 
"W.E.S.", D.D.S.; L.D., M.D.; "T.M.N.", M.D.; and 
"W.D.", D.C.  The Veteran was afforded a VA orthopedic 
examination and a VA mental disorders examination in January 
2004.  

No examination was specifically conducted regarding the 
Veteran's claimed impotence.  However, the orthopedic 
examination did not list impotence as a result of the 
Veteran's neck disability and the mental disorders 
examination did not list impotence in the assessment.  There 
is no evidence of record to show that the Veteran's claimed 
impotence had onset during the Veteran's service or is 
related to any event during his service, including his 1977 
accident.  For these reasons, VA has no duty to provide the 
Veteran with an examination regarding his claimed impotence 
or obtain a medical opinion in this regard.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for a neck disability is granted.  

New and material evidence having been submitted to reopen a 
claim for service connection for a low back disability, that 
claim is reopened.  

Service connection for a low back disability is denied.  

Service connection for impotence is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


